The decision in respect to the "Board of Commissioners," leaves but little that need be said in respect to these defendants.
The Board of Commissioners certified that these persons were elected. This certificate was superseded by the writ *Page 189 
of mandamus, "per se," from the nature of the thing, the one being a mere sequence of the other; that is, the certificate owed its vitality to the action of the Board, which the mandamus vacated, and of course was vacated with it.
It follows, that if these parties had presumed to exercise the duties of their offices, after notice of the writ of mandamus, they would have been in contempt for a defiance of what has been termed "the grand prerogative writ" of mandamus.
This being so, the fact that they are included in the summons and that the complaint asks for a restraining order and injunction, and the fact that such orders were made, were mere matters of supererogation and could do no harm.
We are of opinion that there is no error in the ruling of His Honor, of which the defendants have a right to complain.
PER CURIAM.                              Judgment affirmed.